Citation Nr: 0003398	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to September 
1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating action of 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a noncompensable disability evaluation for asthma.  

In July 1995, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  

As the appeal regarding the evaluation of the service-
connected asthma involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


REMAND

The veteran contends that his service-connected asthma is 
more severe than the current rating indicates.  The United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

When the Board initially reviewed the veteran's claim in 
February 1996, it was noted that treatment records referred 
to by the veteran at the July 1995 hearing had 


not been obtained.  The case was remanded in order to obtain 
those records and afford the veteran a VA examination.  

Following the Board remand, the claims folder was lost and a 
reconstructed claims folder was prepared.  The reconstructed 
claims folder now contains copies of VA treatment records 
from January 1992 to February 1999, reports of VA 
examinations conducted in September 1996 and April 1999 and a 
transcript of the July 1995 hearing before the Board.  
Certain records which were noted by the Board in the February 
1996 remand, however, are not represented in the current 
record.  Specifically, the veteran's service medical records, 
a copy of the rating action on appeal, copies of any 
correspondence between the veteran and the RO, a copy of a 
September 1993 statement of the case (SOC) and a copy of a 
December 1991 VA examination are absent.  

When a veteran's records have been destroyed, VA also has an 
obligation to search for alternative records which support 
the appellant's case.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In 
this case, pertinent records are unavailable and not presumed 
to have been destroyed, but are nonetheless not before the 
Board for review.  Thus, the Board finds that further 
development is needed, specifically further augmentation of 
the claims folder, prior to appellate disposition.  In that 
regard, the RO is instructed to contact the veteran for 
assistance in attempting further reconstruction.  

As noted by the RO in a May 1999 supplemental statement of 
the case (SSOC), the criteria for evaluating respiratory 
disorders were changed, effective October 7, 1996.  The Court 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  When 
the RO readjudicates the veteran's claim for increase, it 
should again consider both sets of rating criteria. 



Finally, the Board observes that in the rating action 
presently on appeal, the RO granted service connection and 
assigned a noncompensable rating for asthma.  The Court has 
made a distinction between a veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra.  On remand, the RO should consider a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
ask his help in reconstructing the claims 
folder.  Specifically, the veteran should 
be asked if he has copies of any service 
medical records, correspondence between 
himself and the RO (to include the 
September 1993 SOC), copies of the VA 
examinations or treatment records.  Any 
records received from the veteran should 
be associated with the claims folder.    

2.  The RO should attempt to obtain 
copies of the December 1991 VA 
examination report, the transcript of the 
October 1991 RO hearing, and copies of 
any VA treatment records pertaining to 
the veteran's asthma dated prior to 
January 1992 and subsequent to February 
19, 1999.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 


foregoing development actions have been 
conducted and completed in full.  Any 
necessary additional development, 
including the scheduling of a VA 
examination should be undertaken.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  That review 
should include considering the assignment 
of a staged rating for the service-
connected asthma.  Any staged rating 
should include the effective date 
regulations and an explanation of the 
reason for the effective date.  In 
readjudicating the veteran's claim for 
increase, the RO should also consider 
both the old and new rating criteria and 
apply that most favorable to the veteran.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


